[Cite as CitiMortgage, Inc. v. Hasan, 2016-Ohio-1544.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 103248



                                CITIMORTGAGE, INC.

                                                           PLAINTIFF-APPELLEE

                                                     vs.

                              KARIEM HASAN, ET AL.
                                                           DEFENDANTS-APPELLANTS




                                           JUDGMENT:
                                            AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-14-825884

        BEFORE: McCormack, P.J., E.T. Gallagher, J., and Boyle, J.

        RELEASED AND JOURNALIZED:                          April 14, 2016
ATTORNEY FOR APPELLANT

Antonio S. Nicholson
3552 Northcliffe Road
Euclid, OH 44118


ATTORNEYS FOR APPELLEE

Edward Bohnert
Reimer, Arnovitz, Chernek & Jeffrey
P.O. Box 39696
30455 Solon Road
Solon, OH 44139

Jeffrey M. Hendricks
Graydon, Head & Ritchey, L.L.P.
1900 Fifth Third Center
511 Walnut Street
Cincinnati, OH 45202
TIM McCORMACK, P.J.:

          {¶1}     Defendant-appellant, Kariem Hasan, appeals from a judgment of the

Cuyahoga County Court of Common Pleas that granted summary judgment in favor of

plaintiff-appellee, CitiMortgage, Inc., in a foreclosure action.       For the following reasons,

we affirm.

          {¶2} In 2009, appellant obtained a loan of $234,572 from American Midwest

Mortgage Corporation.        He executed a note in that amount and a mortgage on a property

located at 33324 Overland Lane, Solon, Ohio, to secure the note.1                  The note was

endorsed to CitiMortgage and was further endorsed in blank.                   The mortgage was

assigned to CitiMortgage as well.

          {¶3} In 2013, appellant defaulted and a balance of $247,423.61 remained on the

loan.         In 2014, CitiMortgage filed a complaint for foreclosure.              Subsequently,

CitiMortgage moved for summary judgment, supporting its motion with an affidavit from

Don W. Semon, a Vice President-Document Control Officer of CitiMortgage. Appellant

filed a memorandum opposing the summary judgment motion. The trial court granted

summary judgment in favor of CitiMortgage.

          {¶4} On appeal, appellant raises one assignment of error, claiming the trial court

abused its discretion when it granted summary judgment.                        Appellant claims


          The note and mortgage were executed by Hasan and Parvati Fair, who was not a party in this
          1


appeal.
CitiMortgage was not entitled to enforce the note because it did not produce the original

note.

        {¶5} We review the trial court’s judgment de novo.         Grafton v. Ohio Edison

Co., 77 Ohio St. 3d 102, 105, 671 N.E.2d 241 (1996). Summary judgment is appropriate

when:    (1) there is no genuine issue of material fact, (2) the moving party is entitled to

judgment as a matter of law, and (3) after construing the evidence most favorably for the

party against whom the motion is made, reasonable minds can reach only a conclusion

that is adverse to the nonmoving party. Civ.R. 56(C).

        {¶6} Once a moving party satisfies its burden, the nonmoving party may not rest

upon the mere allegations or denials of the moving party’s pleadings, rather, it has a

reciprocal burden of setting forth specific facts demonstrating that there is a genuine

triable issue.   State ex rel. Zimmerman v. Tompkins, 75 Ohio St. 3d 447, 449, 663 N.E.2d
639 (1996).

        {¶7} A motion for summary judgment in a foreclosure action must be supported

by evidentiary quality materials establishing: (1) that the plaintiff is the holder of the

note and mortgage or is a party entitled to enforce the instrument; (2) if the plaintiff bank

is not the original mortgagee, the chain of assignments and transfers; (3) that the

mortgagor is in default; (4) that all conditions precedent have been met; and (5) the

amount of principal and interest due. See, e.g., Deutsche Bank Natl. Trust Co. v. Najar,

8th Dist. Cuyahoga No. 98502, 2013-Ohio-1657, ¶ 17; Bank of Am., N.A. v. Sweeney, 8th

Dist. Cuyahoga No. 100154, 2014-Ohio-1241, ¶ 8.
       {¶8} To prove it is the holder of the note, CitiMortgage submitted an affidavit by

Don W. Semon, a Vice President-Document Control Officer of CitiMortgage. Attached

to the affidavit was a copy of the subject note. Semon averred that CitiMortgage’s

records contain the note and that CitiMortgage holds the note and is also the servicer for

the loan.   He also averred that the copy of the note attached to his affidavit was a true

and accurate copy of the note.    Semon further stated that he made the statements based

upon his personal knowledge and a personal review of the business records for the subject

loan, as well as from his own knowledge of the operation and circumstances surrounding

the maintenance and retrieval of records in CitiMortgage’s record-keeping systems.

       {¶9} Semon’s affidavit was sufficiently based on personal knowledge for Civ.R.

56(E) purposes.    See, e.g., Nationstar Mtge. L.L.C. v. Wagener, 8th Dist. Cuyahoga No.

101280, 2015-Ohio-1289, ¶ 26; Bank of Am., N.A. v. Pate, 8th Dist. Cuyahoga No.

100157, 2014-Ohio-1078, ¶ 16. Appellant provided no evidence to contradict Semon’s

averment.    Based on this record, therefore, there is no genuine issue of material fact that

CitiMortgage is the holder of the note and it is entitled to enforce the note.

       {¶10} Appellant argues that a genuine issue of material fact exists as to

CitiMortgage’s possession of the note because CitiMortgage was “unable to provide the

original promissory note.”

       {¶11} First, appellant’s allegation was belied by the record. The record reflects that

while CitiMortgage’s motion for summary judgment was pending, appellant filed a

motion for subpoena duces tecum, requesting a production of the original note.
CitiMortgage opposed that motion, asserting that CitiMortgage had made the original

note available by appointment but appellant never scheduled an appointment to inspect

the original note.

       {¶12} The trial court issued an order on January 5, 2015, which denied appellant’s

motion for subpoena duces tecum but required CitiMortgage to bring the original note to

a January 16, 2015 status conference, to permit appellant to inspect the note.         The

court’s order stated, “The magistrate will be present to inspect the note.”   The docket

next reflects that, six days after the scheduled conference, the court granted summary

judgment in favor of CitiMortgage. Although the record does not indicate expressly that

CitiMortgage furnished the original note for appellant’s inspection at the scheduled

conference, appellant produced no evidence, by way of affidavit or otherwise, that he did

not have the opportunity for such an inspection. Based on the court’s ruling in favor of

the bank soon after the scheduled inspection, we presume regularity in the absence of

evidence to the contrary and infer from the record that CitiMortgage did furnish the

original note for appellant’s inspection as ordered by the court.

       {¶13} Second, more importantly, a foreclosing bank is not required to present the

original documents and the trial court could rely on copies of a note and mortgage in

ruling on a motion for summary judgment in a foreclosure case — the possession of a

note is demonstrated by the attachment of a copy of the note to an affidavit, coupled with

the affiant’s statement concerning the plaintiff bank’s possession of the note.   See, e.g.,

Bank of N.Y. Mellon v. Morgan, 2d Dist. Montgomery No. 25664, 2013-Ohio-4393, ¶ 50;
BAC Home Loans Servicing, L.P. v. Untisz, 11th Dist. Geauga No. 2012-G-3072,

2013-Ohio-993, ¶ 20; U.S. Bank, N.A. v. Adams, 6th Dist. Erie No. E-11-070,

2012-Ohio-6253, ¶ 16-18. In other words, Civ.R. 56(E) does not require a plaintiff bank

to produce the original note or mortgage to be entitled to summary judgment. Bank of

Am., N.A. v. Merlo, 11th Dist. Trumbull No. 2012-T-0103, 2013-Ohio-5266, ¶ 21.

Rather, Civ.R. 56(E) allows copies of documents to be authenticated by an affidavit and

the requirement is satisfied “by a statement in the affidavit declaring that the documents

attached are true copies.” Id., citing State ex rel. Corrigan v. Seminatore, 66 Ohio St. 2d
459, 467, 423 N.E.2d 105 (1981). In the present case, CitiMortgage’s affiant Semon

averred in his affidavit that the copy of the note attached to his affidavit is a true and

accurate copy of the note.

       {¶14} To support his claim that the original note was required, appellant cites the

“best evidence rule” under Evid.R. 1002.     That rule states that “[t]o prove the content of

a writing * * * the original writing * * * is required, except as otherwise provided in these

rules or by statute * * *.” Appellant conveniently ignores Evid.R. 1003, which provides

a broad exception to the rule.    Evid.R. 1003 states: “[a] duplicate is admissible to the

same extent as an original unless (1) a genuine issue is raised as to the authenticity of the

original or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the

original.” It is the party who opposes the introduction of the duplicate that bears the

burden of proving that there is a genuine question as to the authenticity of the original or

that it would be unfair to admit the duplicate. Merlo at ¶ 19, citing Natl. City Bank v.
Fleming, 2 Ohio App. 3d 50, 57, 440 N.E.2d 590 (8th Dist.1981). Appellant Hasan has

not created a genuine issue of material fact regarding the authenticity of the note attached

to Semon’s affidavit, or even attempted to make a showing that under the circumstances

of this case it would be unfair to admit a duplicate copy in lieu of the original note.

       {¶15} Appellant’s assignment of error is overruled.          The trial court properly

granted summary judgment in favor of CitiMortgage.

       {¶16} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
TIM McCORMACK, PRESIDING JUDGE

EILEEN T. GALLAGHER, P.J., and
MARY J. BOYLE, J., CONCUR